Citation Nr: 0817514	
Decision Date: 05/28/08    Archive Date: 06/09/08

DOCKET NO.  04-22 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for hypertension, to 
include as secondary to service-connected type 2 diabetes 
mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel






INTRODUCTION

The veteran served on active duty from March 1969 to March 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

The veteran's claim was remanded by the Board in March 2007 
so as to afford the veteran a VA examination.  An examination 
was completed in April 2007.  


FINDING OF FACT

The evidence of record shows that the veteran's hypertension 
is chronically worsened by his service-connected type 2 
diabetes mellitus.


CONCLUSION OF LAW

Resolving all doubt in the veteran's favor, hypertension is 
secondary to, on the basis of aggravation, the veteran's 
service-connected type 2 diabetes mellitus.  38 U.S.C.A. §§ 
1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

There has been a significant change in the law with the 
enactment of VCAA. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002).  In the instant case, the 
appellant's claim is being granted.  As such, any 
deficiencies with regard to VCAA are harmless and non-
prejudicial.

Service Connection

In October 2002, the veteran filed a claim for service 
connection, claiming in pertinent part, that his type 2 
diabetes mellitus and hypertension were linked to his 
military service.  Although service connection for type 2 
diabetes mellitus was established by a June 2003 rating 
decision, the RO denied the veteran's claim for hypertension.  
The veteran filed a notice of disagreement in July 2003.  The 
veteran has indicated that his blood pressure was elevated 
during service and/or his hypertension was secondary to his 
service-connected diabetes mellitus, type II.

In the rating decision, the RO noted that type 2 diabetes 
mellitus and hypertension frequently coexist because of 
underlying factors that they have in common, however, this 
does not establish a cause and effect relationship because 
the vast majority of hypertension is essential hypertension, 
meaning that there is no specific underlying cause.

The veteran contends that he is eligible for service 
connection for hypertension either on a direct basis, or 
because it was caused or aggravated by his service-connected 
type 2 diabetes mellitus.  Since the Board is granting the 
claim on the basis of secondary service connection, a 
discussion of direct service connection is unnecessary in 
this case.  

Service connection may be granted for disability shown to be 
proximately due to, or the result of, a service-connected 
disorder.  See 38 C.F.R. § 3.310(a).  This regulation has 
been interpreted by the United States Court of Appeals for 
Veterans Claims (Court) to allow service connection for a 
disorder which is caused by a service-connected disorder, or 
for the degree of additional disability resulting from 
aggravation of a non-service-connected disorder by a service-
connected disorder.  See Allen v. Brown, 7 Vet. App. 439 
(1995).  

Moreover, recently (effective October 10, 2006) 38 C.F.R. § 
3.310 was revised in order to more thoroughly reflect the 
holding in Allen, that secondary service connection is 
available for chronic aggravation of a nonservice-connected 
disorder.  Under the revised section 3.310(b) (the existing 
provision at 38 C.F.R. § 3.310(b) was moved to sub-section 
(c)), the regulation provides that any increase in severity 
of a nonservice-connected disease or injury proximately due 
to or the result of a service-connected disease or injury, 
and not due to the natural progress of the disease, will be 
service-connected.  In reaching this determination as to 
aggravation of a nonservice-connected disability, 
consideration is required as to what the competent evidence 
establishes as the baseline level of severity of the 
nonservice-connected disease or injury (prior to the onset of 
aggravation by service-connected condition), in comparison to 
the medical evidence establishing the current level of 
severity of the nonservice-connected disease or injury.  
These findings as to baseline and current levels of severity 
are to be based upon application of the corresponding 
criteria under the Schedule for Rating Disabilities (38 
C.F.R. part 4) for evaluating that particular nonservice-
connected disorder.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 
2006).   Therefore, when aggravation of a nonservice-
connected disability is proximately due to or the result of a 
service connected condition, such disability shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Id.

In this case, service connection for type 2 diabetes mellitus 
was established via a June 2003 rating decision, effective 
October 2001, as medical evidence demonstrated a causal 
connection between his type 2 diabetes mellitus and his 
military service.  The veteran now posits that his now 
service-connected disability has permanently worsened his 
nonservice-connected hypertension.  

Private and VA medical records associated with the veteran's 
file demonstrate recurrent diagnoses of hypertension.  The 
first such record is dated July 1996, and treatment reports 
through 2007 repeatedly confirm that diagnosis.  

To supplement the evidence of record, the Board requested a 
VA examination in its March 2007 remand in order to determine 
whether the veteran's service-connected disability had 
aggravated his hypertension.  In a May 2007 addendum opinion 
to his April 2007 examination, the VA examiner reviewed the 
veteran's file and submitted a positive etiological nexus 
between the veteran's service-connected diabetes and his 
hypertension.  He explained that the records did show that 
the veteran had hypertensive vascular disease, pointing to 
post-service records confirming the same.  He further 
indicated that it was at least as likely as not that the 
veteran's hypertension had increased in severity due to the 
symptoms he experienced as a result of his type 2 diabetes 
mellitus.  According to the examiner, there were no 
indications that the veteran's hypertension was caused by his 
diabetes.  Rather, he opined that his hypertension has been 
aggravated by his service-connected disability.  
Specifically, the examiner stated that documents show 
microalbuminuria and proteinuria as early as 2003, that these 
findings are evidence of diabetic renal disease, that renal 
disease can result in more difficulty to control essential 
hypertension, and that blood pressure readings over the past 
year had met the criteria for stage 1 hypertension.  
Therefore, the examiner opined that the veteran's renal 
disease may be contributing to his hypertension, and that the 
veteran's essential hypertension is at least as likely as not 
aggravated by his service-connected diabetes mellitus.

Therefore, the medical evidence of record confirms that it is 
as likely as not that the veteran's nonservice-connected 
hypertension has been aggravated by his service-connected 
disability.  As such, service connection on a secondary 
basis, by way of aggravation, is warranted in this case.  

Under the circumstances, service connection is warranted for 
the degree of hypertension caused by type 2 diabetes mellitus 
over and above the degree of hypertension existing prior to 
aggravation.  To this extent, the appeal is allowed.  




ORDER

Entitlement to service connection for hypertension as 
secondary to service-connected type 2 diabetes mellitus on 
the basis of aggravation is granted.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


